Citation Nr: 0708492	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  03-02 245	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the right ankle disability prior to April 29, 2005.

2.  Entitlement to an evaluation in excess of 20 percent for 
the right ankle disability beginning April 29, 2005.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The appellant served on active duty from April 1976 to 
September 1977.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Regional Office (RO) of the Department of 
Veteran Affairs (VA) in Nashville, Tennessee.  

While the case was in appellate status, the RO increased the 
appellant's disability evaluation for the right ankle 
disability from zero to 10 percent, effective the date of the 
claim and then from 10 to 20 percent, effective April 29, 
2005.  However, it is presumed that she is seeking the 
maximum benefit allowed by law and regulation, and "it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded." AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Therefore, the issues on appeal 
are as listed on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED for action as described below.

The evidence of record (a January 2004 request for VA records 
from the veteran) indicates that the appellant had filed a 
claim for Social Security Administration (SSA) disability 
benefits.  However, complete copies of the medical records 
upon which any decision regarding entitlement to such 
benefits was based, as well as a copy of any SSA 
Administrative Law Judge (ALJ) decision with the associated 
List of Exhibits, have not been made part of the claims file.  
It has been resolved in various cases, essentially, that 
although SSA disability decisions are not controlling for VA 
purposes, they are pertinent to the adjudication of a claim 
for VA benefits, and that the VA has a duty to assist the 
veteran in gathering SSA records.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Therefore, the records relied upon by 
SSA in making any determination relating to disability 
benefits for the appellant should be obtained.  All of these 
SSA records should be obtained and associated with the claims 
file.

In addition, despite the RO's attempts to clarify the 
appellant's wishes regarding providing testimony at a 
hearing, it appears that the appellant may not have withdrawn 
her request for a Board hearing to the held at the RO.  This 
is in contrast to her request for a Board videoconference 
hearing which she did withdraw in January 2003.  However, the 
matter is unclear because the appellant failed to respond to 
the most recent RO letter, dated in September 2004, 
requesting clarification of her hearing requests.  The 
appellant also failed to report for VA medical examinations 
in December 2000, February 2003, and October 2003.  On the 
other hand, the appellant was last scheduled for a medical 
examination more than three years ago and she has indicated 
that her right ankle disability has increased in severity 
during that time.

The Board notes that a claimant, in pursuing her appeal, has 
some responsibility to cooperate in the development of all 
facts pertinent to her claims, and the duty to assist is not 
a "one-way street" as observed in Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  While VA does have a duty to assist the 
veteran (appellant) in the development of her claim, that 
duty is not limitless and the veteran must be prepared to 
cooperate with the VA's efforts to obtain all relevant 
evidence.  Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
In this case, VA should schedule the appellant for a medical 
examination of her right ankle and notify her that failure to 
report to a VA examination or to submit additional evidence 
in order to facilitate the claims adjudication process may be 
considered as abandonment of the claim.  Morris v. Derwinski, 
1 Vet. App. 260 (1991).  See also 38 C.F.R. § 3.655.  VA 
should also ascertain whether or not the appellant wants to 
appear for a Board hearing.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2006) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2006) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate her claims, and of what part 
of such evidence she should obtain and 
what part the Secretary will attempt to 
obtain on her behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The appellant should be told to submit 
all pertinent evidence regarding her 
claims she has in her possession.

2.  All VA medical treatment records 
relating to treatment of the appellant's 
right ankle not already of record should 
be identified and obtained.  These 
records should be associated with the 
claims file.  If there are no records, 
documentation used in making that 
determination should be included in the 
claims file.

3.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers, 
private or government, who have treated 
her for any right ankle problems.  After 
securing the necessary release(s), the 
AMC/RO should obtain those records that 
have not been previously secured.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made.  The appellant should also 
be informed of the negative results, and 
should be given opportunity to submit the 
sought-after records.

4.  The AMC/RO should ascertain whether 
or not the appellant has filed a claim 
for Social Security Administration (SSA) 
disability benefits.  If so, the AMC/RO 
must contact SSA to obtain all the 
medical records associated with any 
action taken on the claim, to include any 
SSA Administrative Law Judge (ALJ) 
decision and the associated List of 
Exhibits.  All of these records are to be 
associated with the claims file.

5.  The AMC/RO should ascertain whether 
or not the appellant still wants to 
appear at a hearing before the Board.

6.  After obtaining any additional 
evidence identified by the appellant, the 
AMC/RO should schedule the appellant for 
a VA orthopedic examination in order to 
determine the current degree of severity 
of her right ankle disability.  The 
claims file must be made available to, 
and be reviewed by, the examiner in 
conjunction with the examination; the 
examiner should state in the report 
whether said claims file review was 
conducted.

Any special diagnostic studies deemed 
necessary should be performed.  The 
examiner should describe all 
symptomatology due to the appellant's 
service-connected right ankle disability.  
The rationale for all opinions expressed 
should also be provided.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific limitation of motion, if 
any, accompanied by pain.  To the extent 
possible, the examiner should assess the 
extent of any pain.  Tests of joint 
movement against varying resistance 
should be performed.  The examiner should 
also describe the existence and severity 
of any lower extremity muscle atrophy, 
any ankle arthritis, any anterior laxity 
or lateral instability of the ankle, any 
incoordination, any weakened movement and 
any excess fatigability on use.  The 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the appellant describes flare-ups), and, 
to the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.

6.  Upon receipt of the VA examination 
report, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been provided.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
examiner for corrections or additions.  
See 38 C.F.R. § 4.2.  

7.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claims.  
If any benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


